DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments are acknowledged and appreciated and have been considered as follows.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chundi et al. (U.S. Patent Application Publication 20220/0164981).

In regards to claim 1, Chundi et al (henceforth referred to as Chundi) disclose a detachable drone for a wheeled vehicle.  Chundi teaches a drone that detaches from a wheeled vehicle (see figures 3 and 4), comprising:
one or more sensors configured to scan terrain surrounding the wheeled vehicle.  Chundi teaches multiple sensors including terrain scanning (par. 8);
wherein the one or more sensors includes a video camera configured to capture a video feed at a location of the detachable drone.  The drone of the Chundi reference includes a video camera;
a memory.  Chundi teaches a drone that collects data (par. 46); and
at least one processor (par. 8) communicatively coupled to the memory, wherein the at least one processor is configured to:
scan, via the one or more sensors, the terrain surrounding the wheeled vehicle.  The device of Chundi is capable of scanning for obstacles including terrain (par. 8);
generate a topographical map based on the scanned terrain.  Chundi teaches that the processor is capable of mapping the surroundings (par. 8); and
determine a navigable route for the vehicle based on the topographical map.  Chundi teaches an onboard navigation system that charts a navigable route;
identify an object within the video feed using a local or remote artificial intelligence to compare the object to known images.  The drone of Chundi maps the surrounding area identifying objects (by comparison to database objects) using a form of artificial intelligence/machine learning (par. 8); and
display the video feed and additional information associated with the object on a passenger display within the wheeled vehicle, wherein the additional information is downloaded based on the identified object.  The video camera of the drone displays to a remote user, the surrounding view including information about any obstacles, dangerous items etc.

In regards to claim 7, Chundi discloses that the one or more sensors includes a video camera configured to capture a video feed at a location of the detachable drone.  Chundi teaches a video camera in/on the drone, wherein the at least one processor is configured to:
identify an object in the video feed;
maintain the object within the video feed; and
transmit the video feed including the object from the detachable drone to the vehicle.  Chundi teaches capturing video feed of a target, maintaining and transmitting the feed to the operator vehicle.

In regards to claim 8, Chundi discloses a method of operating a detachable drone for a wheeled vehicle, comprising:
scanning, via one or more sensors located on the detachable drone, terrain surrounding the wheeled vehicle.  Chundi teaches a drone that includes systems to scan and create map of surrounding area including obstacles constituting a topographical map (par. 46, 47);
wherein the one or more sensors includes a video camera configured to capture a video feed at a location of the detachable drone.  The drone of the Chundi reference includes a video camera;
generating a topographical map based on the scanned terrain.  The device of Chundi functions in the manner claimed; and
determining a navigable route for the vehicle based on the topographical map.  Chundi teaches that the map is used to navigate to the “target”;
identify an object within the video feed using a local or remote artificial intelligence to compare the object to known images.  The drone of Chundi maps the surrounding area identifying objects (by comparison to database objects) using a form of artificial intelligence/machine learning (par. 8); and
display the video feed and additional information associated with the object on a passenger display within the wheeled vehicle, wherein the additional information is downloaded based on the identified object.  The video camera of the drone displays to a remote user, the surrounding view including information about any obstacles, dangerous items etc.


In regards to claim 9, Chundi discloses receiving, from an operator of the wheeled vehicle, an indication of a region remote from the wheeled vehicle.  Chundi teachs that the drone operator provides a “target” (location, person, car etc.) and releases the drone;
detaching the detachable drone from the wheeled vehicle; and
navigating the detachable drone to the region remote from the wheeled vehicle.  Chundi teaches that the drone releases from the vehicle and navigates to the location (target).  See par. 46-49.

In regards to claim 10, Chundi discloses scanning, via the one or more sensors, the region remote from the wheeled vehicle; and
expanding the topographical map to include the region remote from the wheeled vehicle.  Chundi teaches that the drone scans the region assigned and creates new map (pars. 47-48).

In regards to claim 13, Chundi discloses detecting a condition of the terrain along the navigable route; and
controlling at least one component of a suspension of the wheeled vehicle in response to the condition of the terrain.  Chundi teaches that the drone includes sensors to determine obstacles and operate the vehicle accordingly.

In regards to claim 14, Chundi discloses displaying the topographical map on a driver interface, the topographical map including an indication of a location of the detachable drone.  Chundi teaches displaying a video feed to the operator including a map showing obstacles constituting a topographical map.

In regards to claim 15, Chundi discloses receiving the indication of the region remote from the vehicle comprises receiving a signal indicating that the operator has moved the indication of the location of the detachable drone on the topographical map displayed on the driver interface.  Chundi teaches that the drone and operator location are updated relative to position.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ryder et al. (Great Britain Patent Document GB2548369).

In regards to claim 16, Ryder discloses a drone assisted wheeled vehicle comprising:
a navigation display configured to display a topographical map generated by an unmanned aerial vehicle (UAV) associated with the drone assisted wheeled vehicle.  The device of Ryder includes a display carried by the host land vehicle to display information pertaining to the terrain including mapping data (page 16, lines 5-20);
a passenger display configured to display a video feed transmitted from the UAV.  The drone of the Chundi reference includes a video camera;
a memory.  Ryder teaches a device that collect data; and
at least one processor communicatively coupled to the memory (page 15, lines 5-22), wherein the at least one processor is configured to:
receive, via the navigation display, an indication of a location for the UAV.  The location of the drone is transmitted to the display;
transmit, to the UAV, a command including the location.  Ryder teaches control of the UAV by the operator; and
receive from the UAV, topographical map data for the location.  The Ryder system receives data including mapping data, from the UAV;
identify an object within the video feed using a local or remote artificial intelligence to compare the object to known images.  The drone of Chundi maps the surrounding area identifying objects (by comparison to database objects) using a form of artificial intelligence/machine learning (par. 8); and 
display the video feed and additional information associated with the object on a passenger display within the wheeled vehicle, wherein the additional information is downloaded based on the identified object.  The video camera of the drone displays to a remote user, the surrounding view including information about any obstacles, dangerous items etc.

In regards to claim 17, Ryder discloses an adjustable suspension system, wherein the at least one processor is configured to control the adjustable suspension system based on the topographical map data.  Ryder teaches a suspension system that adjusted based on the mapped terrain provided by the drone.

In regards to claim 20, Ryder discloses that the at least one processor is configured to display an indication of a current location of the UAV on the topographical map and determine that an operator has moved the indication of the location of the UAV on the topographic display.   Ryder teaches that the drone and operator location are updated relative to position and the drone operator can move the drone based on a mapped location.

Summary/Conclusion
Claims 1, 8, 9, 13-17 and 20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641